Citation Nr: 1513411	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits based on the death of the Veteran's spouse.  


REPRESENTATION

Appellant represented by:	Margo Cotman, Agent


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960 and July 1961 to December 1967.  He died in April 1970 and the appellant in this matter is the brother of the Veteran's deceased surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Persons eligible for such payments are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  
38 C.F.R. § 3.1000(a)(1).  Accrued benefits may also be paid, for individuals other than as listed above, as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. 
§ 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a) (emphasis added).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2014); see also 38 C.F.R. § 3.500(g).

VA may release to certain claimants benefit amounts which were released before the death of a beneficiary but were returned as not negotiable or were not returned but were cancelled as not negotiable.  38 C.F.R. § 3.1000.

The Board notes that the VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12. The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g)  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness. M21-1MR, Part VIII, Chapter 4, para. 12(c).

The United States Court of Appeals for Veterans Claims (Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

Following the Veteran's death in April 1970, the Veteran's widow received VA Dependency and Indemnity Compensation (DIC) benefits based on her status as the surviving spouse of the Veteran.  She died in June 2006.  Thereafter, in March 2007, the appellant submitted a statement reporting that her declining mental health made it such that VA benefit checks would not be cashed "for [a] long time."  Thereafter, in an October 2007 letter, the RO indicated that, in regard to his accrued benefits claim, additional information was needed, to include a VA Form 21-601 (Application for Accrued Amounts Due to a Deceased Beneficiary), a certified copy of his birth certificate, a copy of the appellant's birth certificate, and a copy of the itemized funeral bill.  Thereafter, in December 2007, the appellant submitted the requested birth certificates  and, in August 2008, he submitted the Veteran's widow's death certificate.  

Subsequently, in a December 2008 letter, the RO informed the appellant that, as he did not submit a VA Form 21-601, his claim was denied.  However, he was further advised that, he may submit the requested documents; however, if it was not received before December 2010, he may not be paid prior to the date of receipt.  As such, in July 2009, the appellant submitted VA Form 21-601 in support of his claim and indicated that he had paid $2,593.70 in funeral/burial costs to Eiko Sha Funeral Home; however, an itemized copy of the bill has not yet been received.  He further reported that the Veteran's widow had other debts consisting of overdue rent in the amount of $34, 236.90 that had been paid by the family.  In subsequent statements, the appellant indicated that his and the Veteran's widow's brother, Y., had paid the rent.  The appellant also subsequently submitted a list of expenses for the Veteran's surviving spouse that included rent, medication, food, transportation, electric, water, telephone, and funeral costs, as well as bills from her final hospitalization and ambulance transportation.  

Thereafter, in April 2010, the RO denied the appellant's claim, finding that no accrued benefits existed, no benefits were available, and no claim was pending at the time of the Veteran's widow's death.  Subsequently, the appellant entered a notice of disagreement and a statement of the case was issued in March 2013, which advised him that VA accounting documents disclosed that the DIC checks issued to the Veteran's widow during the time preceding her death were negotiated.  However, such accounting records, other than records pertaining to the year 2006, are not contained in the file.  Moreover, of record are RO copies of letters dated between January 2002 and September 2006 to the appellant during her lifetime that informed her that the U.S. Treasury advised VA that benefit checks issued to her between September 2000 and June 2005 had not been cashed and were therefore void.  She was further informed that, she may make a claim to have a new check sent to her and, if she were still in possession of the voided checks, she should write VOID on the front of them and return them to VA.  However, nothing of record indicates that the Veteran's widow returned the voided checks or made a claim for new checks.  

Therefore, the Board finds that a remand is necessary in order to obtain a full accounting of the status of the checks provided to the appellant from September 2000 to February 2006.  Moreover, the appellant should be requested to provide a copy of the itemized funeral bill and specific details, to include copies of the bills, pertaining to the Veteran's widow's expenses of the last sickness and burial.  In this regard, he is advised that other expenses are not reimbursable. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a detailed accounting of the status of the checks provided to the appellant from September 2000 to February 2006.

2.  Request that the appellant provide a copy of the itemized funeral bill and specific details, to include copies of the bills, pertaining to the Veteran's widow's expenses of the last sickness and burial.  

3.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated.  If the issue remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




